Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.116 Filed 04/30/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


ROBERT D. SANGO #252200,                                    Case No. 2:20-cv-00213

             Plaintiff,                                     Hon. Hala Y. Jarbou
                                                            U.S. District Judge

      v.

UNKNOWN FLRUEY,

             Defendant.
                                       /

                         REPORT AND RECOMMENDATION

      I.   Introduction

      This is a civil rights action brought by state prisoner Robert D. Sango

pursuant to 42 U.S.C. § 1983.        Sango alleges in his verified complaint that

Corrections Officer (CO) Flruey 1 threatened to kill him and his mother after Sango

implicated Flruey in distributing illegal drugs to prisoners.

      CO Flruey filed a motion for summary judgment and Sango has responded.

(ECF Nos. 15 and 17.)       Sango admits that he did not exhaust his administrative

remedies. Sango says that Flruey threatened his life and his mother’s life due to the

lawsuits he had filed.    Sango reasons that because he was threatened with physical

harm, he could file a complaint directly with the District Court without first

exhausting his administrative remedies.


1      The complaint refers to Defendant as “Flruey.”    The correct spelling appears
to be Fleury. (ECF No. 15, PageID.71.)

                                           - 1-
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.117 Filed 04/30/21 Page 2 of 11




       Sango asserts in his complaint that the alleged threat was a result of his action

in reporting CO Flruey to Assistant Deputy Warden (ADW) Mercier during a

grievance interview. Sango says he told ADW Mercier that Flruey and other COs

were trying “to give a prisoner a sheet of K-2 (worth $2,000 or better in prison) to stab

prisoners who write grievances and lawsuits on staff.” (ECF No. 2, PageID.3

(parenthetical comment in original).)     Sango also reported that “staff had a part in

drugs and alcohol being sold and used in the unit.” (Id.)       He says that staff “cut it

off after . . . the unit had a peaceful protest (hunger strike) to bring attention to staff

violating [regulations COVID-19].”      (Id. (parenthetical in original).)    Sango says

that Mercier could not provide him with any answer or explanation.         (Id.)

       Sango alleges that, on October 5, 2020, CO Flruey searched his cell and saw

personal mail from his family. (Id.)     Sango says that when he went to breakfast on

October 10, 2020, Flruey followed him to the chow hall and said “450 South

Washington, Battle Creek, Michigan, I have people watching the bitch to take her to

Wisconsin for a mock trial to cut her head off.   You’ll be dead (speaking of me) before

she will.” (Id., PageID.4 (parenthetical in original).)   Sango explained that this was

his mother’s home address.     (Id.)

       The undersigned has reviewed the pleadings and associated documents and

respectfully recommends that the Court deny CO Flruey’s motion for summary

judgment because there exists a genuine issue of material fact whether the grievance

system was available to Sango before he filed his complaint.




                                           - 2-
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.118 Filed 04/30/21 Page 3 of 11




      II.    Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005).   The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury 2 or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

      III.   Exhaustion of Administrative Remedies

      A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007).    “[W]here the moving party has the burden -- the plaintiff

on a claim for relief or the defendant on an affirmative defense -- his showing must

be sufficient for the court to hold that no reasonable trier of fact could find other than




2      Disputed issues of fact regarding exhaustion under the PLRA may be decided
in a bench trial and need not be submitted to a jury. Lee v. Willey, 789 F.3d 673, 678
(6th Cir. 2015).


                                          - 3-
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.119 Filed 04/30/21 Page 4 of 11




for the moving party.”   Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001).    Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies.         Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules.   Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).   “Compliance with prison grievance procedures, therefore, is all that is

required by the PLRA to ‘properly exhaust.’”       Jones, 549 U.S. at 218-19.     In rare

circumstances, the grievance process will be considered unavailable where officers


                                          - 4-
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.120 Filed 04/30/21 Page 5 of 11




are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.”     Ross v. Blake, 578 U.S.

___, 136 S.Ct. 1850, 1859-60 (2016).

      “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration.   Baker v. Vanderark, 1:07-cv-004, 2007 WL 3244075, *5 (W.D.

Mich., Nov. 1, 2007).

      Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on

March 18, 2019), sets forth the applicable grievance procedures for prisoners in

MDOC custody at the time relevant to this complaint.     Inmates must first attempt

to resolve a problem orally within two business days of becoming aware of the

grievable issue, unless prevented by circumstances beyond his or her control.   Id. at


                                        - 5-
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.121 Filed 04/30/21 Page 6 of 11




¶ Q.   If oral resolution is unsuccessful, the inmate may proceed to Step I of the

grievance process and submit a completed grievance form within five business days

of the attempted oral resolution.   Id. at ¶¶ Q, W.   The inmate submits the grievance

to a designated grievance coordinator, who assigns it to a respondent. Id. at ¶ Y.

The Policy Directive also provides the following directions for completing grievance

forms: “The issues should be stated briefly but concisely.   Information provided is to

be limited to the facts involving the issue being grieved (i.e., who, what, when, where,

why, how). Dates, times, places and names of all those involved in the issue being

grieved are to be included.”   Id. at ¶ S (emphasis in original).

       If the inmate is dissatisfied with the Step I response, or does not receive a

timely response, he may appeal to Step II by obtaining an appeal form within ten

business days of the response, or if no response was received, within ten days after

the response was due.    MDOC Policy Directive 03.02.130 at ¶ DD.       The respondent

at Step II is designated by the policy.   Id. at ¶ FF.

       If the inmate is still dissatisfied with the Step II response, or does not receive

a timely Step II response, he may appeal to Step III using the same appeal form.

Id. at ¶¶ HH.     The Step III form shall be sent within ten business days after

receiving the Step II response, or if no Step II response was received, within ten

business days after the date the Step II response was due.     Id.   The Grievance and

Appeals Section is the respondent for Step III grievances on behalf of the MDOC

director. Id. at ¶ II.




                                          - 6-
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.122 Filed 04/30/21 Page 7 of 11




      In addition, the grievance policy provides that, where the grievance alleges

conduct that falls under the jurisdiction of the Internal Affairs Division pursuant to

Policy Directive 01.01.140, the prisoner may file his Step I grievance directly with the

inspector of the institution in which the prisoner is housed, instead of with the

grievance coordinator, as set forth in ¶ W of Policy Directive 03.02.130.    Id. at ¶ R.

In such instances, the grievance must be filed within the time limits prescribed for

filing grievances at Step I.   Id.   Regardless of whether the grievance is filed with

the grievance coordinator or the inspector, the grievance will be referred to the

Internal Affairs Division for review and will be investigated in accordance with

MDOC Policy Directive 01.01.140.       The prisoner will be promptly notified that an

extension of time is needed to investigate the grievance.   Id.

      Where the grievance procedures are not available because the issue presented

is non-grievable, exhaustion of prison grievance procedures is not required.       It is

well-established that a prisoner “cannot be required to exhaust administrative

remedies regarding non-grievable issues.” Figel v. Bouchard, 89 F. App’x 970, 971

(6th Cir. 2004); Mays v. Kentucky Dept. of Corrections, 2018 WL 4603153, at *3 (W.D.

Ky. Sept. 25, 2018) (“It is beyond debate that an inmate cannot be required to exhaust

administrative remedies regarding non-grievable issues.”); Reeves v. Hobbs, 2013 WL

5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants cannot treat a complaint as non-

grievable, and therefore not subject to the grievance procedure, and then turn around

and maintain the claim fails because [the plaintiff] failed to follow the grievance




                                          - 7-
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.123 Filed 04/30/21 Page 8 of 11




procedure. As the well known proverb states, they cannot have their cake and eat it

too.”).

          When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.                Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010).       The Sixth Circuit has explained:

          [A] prisoner ordinarily does not comply with MDOCPD 130—and
          therefore does not exhaust his administrative remedies under the
          PLRA—when he does not specify the names of each person from whom
          he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
          Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
          manner the State provides—by, say, identifying all relevant
          defendants—not only furthers [the PLRA’s] objectives, but it also
          prevents inmates from undermining these goals by intentionally
          defaulting their claims at each step of the grievance process, prompting
          unnecessary and wasteful federal litigation process.”). An exception to
          this rule is that prison officials waive any procedural irregularities in a
          grievance when they nonetheless address the grievance on the merits.
          See id. at 325.       We have also explained that the purpose of the
          PLRA’s exhaustion requirement “is to allow prison officials ‘a fair
          opportunity’ to address grievances on the merits to correct prison errors
          that can and should be corrected to create an administrative record for
          those disputes that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017). 3

          IV.   Analysis

Sango admits that he did not exhaust his administrative remedies before he filed his

complaint.       Sango argues in his response brief that “Defendants did threaten


3   In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim “where
he notifies the relevant prison . . . staff” regarding the specific factual claim “giving
the prison staff a fair chance to remedy a prisoner’s complaints.”       Id. at 596. For
example, grieving a doctor about his failure to give cardiac catheterization failed to
grieve the claim that the doctor erred by not prescribing Ranexa.

                                             - 8-
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.124 Filed 04/30/21 Page 9 of 11




plaintiff’s mother’s life because he filed multiple civil actions against him.”   (ECF

No. 17, PageID.111.)     In his declaration of facts, Sango asserted “under penalty of

perjury” that Defendant Flruey referred to Sango’s mother and threatened to “cut her

head off.” (ECF No. 18, PageID.114.)       Sango argues that under Ross v. Blake, these

threats relieved him of the obligation to exhaust his administrative remedies prior to

filing this federal lawsuit.   In Ross, the Supreme Court stated “appellate courts have

addressed a variety of instances in which officials misled or threatened individual

inmates so as to prevent their use of otherwise proper procedures.         As all those

courts have recognized, such interference with an inmate’s pursuit of relief renders

the administrative process unavailable.”     Ross, 136 S. Ct. at 1860.   Ross held that

the grievance process is unavailable when prison officials thwart efforts to take

advantage of the process “through machination, misrepresentation, or intimidation.”

Id., at 1860.   A threat made against a prisoner because of his litigation activities

may thwart a prisoner’s use of the grievance system. Does 8-10 v. Snyder, 945 F.3d

951, 967 (6th Cir. 2019) (retaliatory harassment and threats of harm, if true “render

the grievance process functionally unavailable for a person of ordinary firmness”).

       Sango raised a similar issue in Sango v. Brandt, 1:19-cv-58, 2019 WL 8399788

(Dec. 6, 2019), order adopting report and recommendation, 2020 WL 1814111 (W.D.

Mich. April 9, 2020). In Sango v. Brandt, Sango made allegations of intimidation in

a verified complaint. 2019 WL 8399788, at *1.       Sango asserted that he had exposed

prison corrections officers’ involvement in selling illegal drugs to prisoners.     Id.

Sango asserted that the implicated corrections officers threatened him with physical


                                           - 9-
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.125 Filed 04/30/21 Page 10 of 11




violence.     Id.     Sango feared harm would result if he reported the officers’

wrongdoing by filing a grievance.    Id.   Sango argued that the grievance process was

not available to him due to intimidation.           Id.   The Court concluded that the

grievance process was unavailable because intimidation through threats of physical

violence could prevent a prisoner from reporting wrongdoing through the grievance

process. 2020 WL 1814111, at *1.

      In this case, Sango asserts that Defendant Flruey specifically threatened him

and his mother with physical violence and harm due to his past lawsuits.        Sango

says that these threats rendered the grievance process unavailable because of

intimidation.       Defendant has not addressed Sango’s assertion.      As in Sango v.

Brandt, because Sango has asserted allegations involving threats of physical harm

and violence, he has “satisf[ied] any reasonable definition of ‘intimidation’” which

arguably renders the grievance process unavailable.          Sango v. Brandt, 2020 WL

1814111 at *1.

      V.    Recommendation

      The undersigned respectfully recommends that this Court deny Defendant’s

motion for summary judgment because a question of fact exists regarding whether

threats of physical harm rendered the grievance process unavailable to Sango. CO

Flruey may request a bench trial to resolve the issue of exhaustion pursuant to Lee

v. Willey, 789 F.3d 673, 678 (6th Cir. 2015).

Dated:      April 30, 2021                                 /s/ Maarten Vermaat
                                                          MAARTEN VERMAAT
                                                          U.S. MAGISTRATE JUDGE


                                           - 10 -
Case 2:20-cv-00213-HYJ-MV ECF No. 19, PageID.126 Filed 04/30/21 Page 11 of 11




NOTICE TO PARTIES: Objections to this Report and Recommendation must be
served on opposing parties and filed with the Clerk of the Court within fourteen (14)
days of receipt of this Report and Recommendation. 28 U.S.C. § 636(b)(1)(C); Fed.
R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b). Failure to file timely objections
constitutes a waiver of any further right to appeal. United States v. Walters, 638
F.2d 947 (6th Cir. 1981). See also Thomas v. Arn, 474 U.S. 140 (1985).




                                       - 11 -
